DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi et al. (US 2009/0185271 A1) in view of Sakurai et al. (US 2002/0010247 A1). 
	Yaegashi et al. disclose a polarizing plate comprising a polarizer; a transparent protective film placed on at least one side of the polarizer; and an adhesive layer interposed between the polarizer and the transparent protective film, wherein the polarizer is a stretched polyvinyl alcohol film dyed with a dichroic material and containing a sulfate ion, and the adhesive layer is formed with an active energy ray-curable adhesive containing at least one curable component. The polarizing plate has durability at high temperature. In the polarizing plate, the curable component of the active energy ray-curable adhesive is preferably a (meth)acryloyl group-containing compound and the curable component preferably contains an N-substituted amide monomer that is an electron beam-curable adhesive. Examples of the N-substituted amine monomer include N-methyl(meth)acrylamide, N,N-dimethyl(meth)acrylamide, N,N-diethyl(meth)acrylamide, N-isopropylacrylamide, N-butyl(meth)acrylamide, N-hexyl(meth)acrylamide, N-methylol(meth)acrylamide, N-hydroxyethyl(meth)acrylamide, N-methylol-N-propane(meth)acrylamide, aminomethyl(meth)acrylamide, aminoethyl(meth)acrylamide, mercaptomethyl(meth)acrylamide, and mercaptoethyl(meth)acrylamide. Examples of the heterocyclic ring-containing monomer include N-acryloylmorpholine, N-acryloylpiperidine, N-methacryloylpiperidine, and N-acryloylpyrrolidine. One, or two or more of these N-substituted amide monomers may be used singly or in combination. The N-substituted amide monomer exhibits good adhesion even to polarizers with low moisture content or to transparent protective films produced with low water-vapor permeability materials. In particular, the monomers listed above exhibits good adhesion. In particular, the N-substituted amide monomer preferably has a hydroxyl group. Such a hydroxyl group-containing N-substituted amide monomer is typically N-hydroxyethyl acrylamide. The N-substituted amide monomers may be used alone or in combination of two or more kinds. (See Abstract and paragraphs 0020, 0021, 0022, 0023, 0095, and 0096). 
	On the other hand, Sakurai et al. disclose an anisotropically electroconductive film, which has a high reliability in its capacity for conducting electricity and also a good adhesion under such an adhesive condition that the film is heated for a short period of time. The anisotropically electroconductive film sticka firmly to polymer films having low heat-resisting temperature to give enough electroconductivity even when they are stuck at a low temperature and for a short period of time and has a small thermal expansion and shrinkage. The adhesive is composed of a thermosetting resin composition including a base resin, a reactive compound, an organic peroxide and a reaction accelerating compound, and also the electroconductive particles incorporated into the thermosetting resin composition. The reactive compound is at least one selected from a group consisting of acryloxy group-bearing compounds, methacryloxy group-bearing compounds and epoxy group-bearing compounds.  The reaction accelerating compound is a compound which has a radically reactive group and alkali-reactive group as its end groups.  In a first aspect, the thermosetting resin composition is preferable to include at least one reaction accelerating compound in an amount of 0.5 to 50 parts by weight per 100 parts by weight of the base resin.  The reaction accelerating compound is preferable to have an acryloxy group or methacryloxy group as the radically reactive group and to have a carboxyl group or acidic hydroxyl group as the alkali-reactive group. Further, the thermosetting resin composition is preferable to include the reactive compound in an amount of 0.5 to 80 parts by weight per 100 parts by weight of the base resin. The thermosetting resin composition of the first aspect is preferable to include a silane coupling agent in an amount of 0.01 to 5 parts by weight per 100 parts by weight of the base resin. In the first aspect, at least a reactive compound (such as monomer) having an acryloxy group, methacryloxy group or epoxy group is used so as to improve and adjust the characteristics (mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weather, rate of crosslinking and other) of the anisotropically electroconductive film.  The reactive compound may be derivatives of acrylic acids or methacrylic acids, for example, the ester and the amide thereof.  As the amide, diacetone acrylamide is typically used (equivalent to component A of the claimed invention).  One alone or a mixture including more than two of these reactive compounds is added preferably in an amount of 0.5 to 80 parts by weight, more preferably 0.5 to 70 parts by weight per 100 parts by weight of the base resin.  The reactive compound more than 80 parts by weight will result in poor workability in preparing the adhesive or result in poor formability in forming the layer of the adhesive. The anisotropically electroconductive films contain silane coupling agent(s) as adhesion accelerator (equivalent to silane coupling agent of the claimed invention). 0.01 to 5 parts by weight of the silane coupling agent per 100 parts by weight of the base resin may be sufficient for the anisotropically electroconductive film to be added with. In the second and third aspects, the base resin of the resin composition of which the film is composed is also a polyacetalized resin obtained by acetalizing a polyvinyl alcohol, or (meth-)acrylic resin obtained by polymerizing acrylic monomers and/or methacrylic monomers.  In the second and third aspects, the monomers composing the (meth-)acrylic resin which is obtained by polymerizing one or more than two types of acrylic monomers and methacrylic monomers are selected from among acrylic esters or methacrylic esters.  For example, ester of an acrylic acid or methacrylic acid and an aliphatic alcohol having the number of carbon of 1 to 20, particularly 1 to 18 and having at least a non-substituting group or a substituent such as an epoxy group may be employed. Examples of the acrylic monomer are methyl acrylate, ethyl acrylate, isostearyl acrylate (equivalent to component B of the claimed invention), 2-ethylhexyl diglycol acrylate, 1,6-hexanediol diacrylate, and 1,9-nonanediol diacrylate. In the second aspect, a melamine resin (could also be equivalent to component A of the claimed invention) is used in order to improve the adhesive properties of the anisotropically electroconductive film.  The melamine resin may be one or more among melamine resin, butylated melamine resin including isobutylated melamine resin, n-butylated melamine resin and the like, a methylated melamine resin, etc. The content of the melamine resin is preferable to be 1 to 200 parts by weight, particularly 1 to 100 parts by weight per 100 parts by weight of the base resin. In the second and third aspects, the anisotropically electroconductive film is preferable to be added with at least a reactive compound (monomer), having at least an acryloxy group, methacryloxy group or epoxy group, in its resin composition in order to improve or control the characteristics--mechanical strength, adhesive properties, optical properties, resistance to heat, resistance to humidity, resistance to weathering, rate of crosslinking, etc. of the film.  The types and content of the reactive compound have been referred in the first aspect. In the second and third aspects, at least a photosensitizer which produces a radical in response to light is added for the purpose of photo-setting of the resin composition.  As the photosensitizer (initiator of photopolymerization), initiators of radical-photopolymerization are preferably used.  Among the initiators of radical-photopolymerizations, diethylthioxanthone (equivalent to radical polymerization initiator) may be used as a hydrogen-pulling type initiator. The content of the photosensitizers is preferable to be 0.1 to 10 parts by weight per 100 parts by weight of the base resin. As mentioned above, the resin compositions of the second and third aspects are preferable to be added with at least a silane coupling agent in the same manner as the aforementioned first aspect in order to prompt the adhesion of the anisotropically electroconductive film. (See Abstract and paragraphs 0020-0024, 0027, 0055-0063, 0070-0089, and 0092-0103). 
	It would be obvious to one having ordinary skill in the art to use the anisotropically electroconductive film taught by Sakurai et al. between the polarizer and the transparent protective film as an adhesive layer as taught by Yaegashi et al. given that Sakurai et al. specifically states that their anisotropically electroconductive film has a high reliability in its capacity for conducting electricity, has good adhesion to stick firmly to polymer films having low heat-resisting temperature to give enough electroconductivity even when they are stuck at a low temperature and for a short period of time and has a small thermal expansion and shrinkage. With regards to the logPow values representing an octanol/water distribution coefficient, the Examiner takes the position that such a property limitation is inherent in the chemical compounds taught by Sakurai et al. given that the chemical compounds used by Sakurai et al. and that of the claimed invention are identical. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/SHEEBA AHMED/Primary Examiner, Art Unit 1787